Citation Nr: 0330610	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-13 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the rating decision of November 28, 1989, in which, 
inter alia, the veteran's claim to reopen the issue of 
entitlement to service connection for a seizure disorder as 
due to a head injury was denied, was clearly and 
unmistakably erroneous.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which found that the rating decision 
of November 28, 1989, was not clearly and unmistakably 
erroneous.  


REMAND

The November 28, 1989 RO decision denied the veteran's claim 
that the November 17, 1986 rating decision was clearly and 
unmistakably erroneous.  The rating decision also denied the 
veteran's claim to reopen the issue of entitlement to 
service connection for a seizure disorder as due to a head 
injury.  

In his claim, received in January 2001, the veteran 
specifically stated that the basis for his clear and 
unmistakable error (CUE) claim was the RO's failure to take 
into account a July 1989 VA determination that the veteran's 
seizure disorder was due to trauma and, further, the RO's 
failure to apply that finding in conjunction with the 
presumption of soundness in order to find that the 1979 
accident was the proximate cause of the his seizure 
disorder.  Thus, the CUE claim was aimed at the RO's 
decision not to reopen the veteran's claim of entitlement to 
service connection for a seizure disorder as due to a head 
injury.      

However, the statement of the case (SOC), issued in August 
2002, the RO failed to address the above-described specific 
error alleged by the veteran in the statement he submitted 
in conjunction with his January 2001 claim.  Specifically, 
the SOC only addressed whether there was clear and 
unmistakable error in the November 28, 1989 rating decision 
regarding that decision's determination that the original 
rating decision of November 17, 1986, which denied service 
connection for a seizure disorder secondary to a head injury 
was not in clear and unmistakable error.  As is explained 
above, that was not the subject of the veteran's claim in 
January 2001.  The veteran never appealed the 1989 CUE 
determination.       

In this regard, the veteran noted in his VA Form 9, received 
in September 2002, that the issue of whether CUE existed in 
the 1986 decision was irrelevant to the claim on appeal and 
reiterated that the crux of his claim related to the failure 
of the RO to "take into account the determination by VA 
examiners that the veteran was suffering from post-traumatic 
[s]eizure disorder."   

Therefore, the matter is REMANDED for the following action:

The appellant and his representative 
should be furnished a statement of the 
case and given the opportunity to 
respond thereto.  The statement of the 
case should address the veteran's claim 
that the rating decision of November 28, 
1989 was clearly and unmistakably 
erroneous in not reopening his claim of 
entitlement to service connection for a 
seizure disorder as due to a head 
injury, and specifically, for the RO's 
failure to consider a July 1989 VA 
discharge diagnosis.  The statement of 
the case should set forth all pertinent 
laws and regulations, and should include 
a discussion of the application of those 
laws and regulations to the evidence.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




